Citation Nr: 0321911	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, and two acquaintances.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that the 
appellant did not have qualifying service for VA benefits.  
The case was subsequently transferred to the RO in Honolulu, 
Hawaii, for a hearing that was conducted before the 
undersigned Veterans Law Judge in December 2002.  A copy of 
that hearing transcript is in the record.
 

FINDING OF FACT

The appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrilla service, in the service of the United States Armed 
Forces.


CONCLUSION OF LAW

The appellant does not meet basic eligibility requirements 
for entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107, 
5103, 5103A, 5017 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.40, 3.41, 3.159, 3.203 (2002); 38 C.F.R. §§ 3.8, 3.9 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the appellant's request for VA 
benefits on the basis of service in the Philippines, which he 
maintains was recognized by the United States Armed Forces.  
The appellant maintains that he was inducted on December 5, 
1944, at which time he joined the guerrilla force in Northern 
Luzon.  He was assigned to Company L, 3rd Battalion, 121st, 
and he claims that a United States Army colonel led his 
company.  He served until November 14, 1945.  

As a preliminary matter, the Board notes that on November 9, 
2000, Congress enacted the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  A 
"claimant" is defined as any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A § 5100.  
Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. 
§§ 3.102, 3.159 (2002). 

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the 
appellant filed his initial claim for VA benefits in October 
2001.  Following receipt of his claim, in December 2001, the 
RO sent the appellant a letter notifying him of the VCAA, and 
explaining VA's duty to notify him about his claim, as well 
as VA's duty to assist him in obtaining evidence in support 
of his claim.  The letter also explained to the appellant 
what the evidence must show to establish service connection, 
since the appellant had claimed compensation benefits for a 
shrapnel wound to the leg.  

In a letter issued in March 2002, the RO informed the 
appellant that they made a decision on his claim.  The RO 
explained that entitlement to VA benefits is dependent upon a 
finding that an individual had valid military service in the 
United States Armed Forces.  The RO further explained that 
the National Personnel Records Center (NPRC) found no 
evidence that he had qualifying service.  The RO listed the 
evidence they had considered in deciding his claim, and 
informed him of the steps to take if he disagreed with that 
decision.  In an August 2002 statement of the case (SOC), the 
RO included further detailed explanation as to why the 
appellant did not meet basic eligibility for VA disability 
benefits, and included a copy of laws and regulations 
pertinent to the appellant's claim.  Essentially, the 
appellant was notified that the United States Army certified 
that he had no service as a member of the Philippine 
Commonwealth Army or recognized guerrillas in the service of 
the United States Armed Forces, and that VA was bound by a 
service department finding.  In light of the foregoing, the 
Board is satisfied that VA has no outstanding duty to further 
inform the appellant of the evidence needed to substantiate 
his claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d)).  In February 2002, the RO received 
information from the NPRC, which indicated that the appellant 
did not have qualifying service.  As noted earlier, in March 
2002, the RO informed the appellant of the evidence they had 
which supported the conclusion that he did not have 
qualifying military service, and requested information from 
him if he disagreed with that finding.  In August 2002, along 
with his substantive appeal, the appellant submitted 
documentation of his service in the Armed Forces of the 
Philippines.  In December 2002, the appellant appeared at a 
hearing before the undersigned.  He brought with him two 
witnesses who testified on his behalf that they had served 
with him around the time of hostilities in the Bizan Pass.  
The veteran also submitted some information regarding his 
pension from the Philippine Veterans Affairs Office, along 
with a waiver of RO consideration of that evidence.  

The Board is unaware of any additional evidence that should 
be obtained before proceeding with a decision in this appeal.  
In short, the Board finds that the requirements of the VCAA 
have been met to the extent possible.  Moreover, as the 
outcome of this appeal is dependent upon a finding by the 
service department, which is of record, there would be no 
possible benefit by delaying this case for further 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In general, VA disability compensation benefits are provided 
for any veteran who suffered a disease or injury in the line 
of duty in active military service, or who suffered 
aggravation of a preexisting injury in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.4.  Basic 
eligibility for VA benefits is governed by specific laws and 
regulations that define a claimant's legal status as a 
veteran for such benefits, based on the claimant's type and 
character of military service.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. §§ 3.1, 3.6.   The term "veteran" means a person 
who served in the active military, naval or air service and 
who was discharged or released under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  38 C.F.R. §§ 3.40, 
3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 
66,763, 66,767 (December 27, 2001)).  Service as a Philippine 
Scout, with certain exceptions, is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, is included for 
compensation benefits, but not for pension or burial 
benefits. 38 U.S.C.A. § 107; 38 C.F.R. §§  3.8, 3.40(d)(1).  
Service as a guerrilla by a member of the Philippine Scouts 
or the Armed Forces of the United States is considered as 
service in his or her regular status.  Id., see 38 C.F.R. 
§ 3.40(a).  

Active service will be the period certified by the service 
department. 38 C.F.R. § 3.9(a) and (d).  The following 
certifications by the service departments will be accepted as 
establishing guerrilla service:  (i) recognized guerrilla 
service; (ii) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  38 C.F.R. 
§ 3.40(d)(2).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant or 
sent directly to VA by a service department, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence is a document issued by the service department and 
other requirements are met.  38 C.F.R. § 3.203(a).  When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements in 38 C.F.R. 
§ 3.302(a), VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  Findings by the 
U.S. service department as to qualifying service for VA 
benefits "are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Moreover, "Philippine veterans 
are not eligible for veterans' benefits unless a United 
States service department documents or certifies their 
service."  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

In the present case, the appellant submitted a joint 
affidavit, signed in October 2001, by three acquaintances who 
claimed that they personally knew the appellant, and that he 
was a former member of their outfit, L Company, 3rd 
Battalion, 121 St. Infantry Regiment, USAFIP, Northern Luzon 
Area.  They indicated that the appellant served continuously 
up until the time that he was injured by shrapnel in his 
right leg.  They also maintained that they were each given 
"United States Benefits."  

In November 2001, the RO requested information from the 
service department regarding the appellant's service.  A 
response was received from the NPRC in February 2002, 
indicating that the "subject has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The RO notified the appellant of that response in 
a March 2002 letter.

The record contains several copies of a certification from 
the Armed Forces of the Philippines, which certifies the 
appellant's military states, dates of service, and dates of 
pay.  In August 2002, along with his substantive appeal, the 
veteran submitted a copy of Special Orders indicating that he 
was among a group of persons honorably discharged from the 
service, effective November 23, 1945.  

The Board has carefully reviewed all the evidence of record, 
but concludes that the appellant did not have qualifying 
service for basic eligibility to VA benefits.  The Board 
acknowledges the appellant's contentions, and those of his 
acquaintances, which were presented by affidavit and by 
testimony.  Furthermore, the Board does not question the 
appellant's honorable service with the Armed Forces of the 
Philippines for a period ending in November 1945.  
Nevertheless, a U.S. service department was unable to confirm 
that the appellant's military service was recognized as being 
in the service of the United States Armed Forces.  

At the December 2002 hearing, the veteran's representative 
stated that he initially made a mistake in the appellant's 
date of service induction.  He suggested that this may be a 
reason why the appellant's records cannot be located.  
However, an undated memorandum in the file from an RO 
representative indicates that records for each potential 
claimant are maintained in alphabetical order.  As such, a 
mistake in the service dates would have no impact on 
verification of service.  

The Board is bound by service department findings for 
purposes of establishing service in the U.S. Armed Forces, 
Duro, 2 Vet. App. at 532, and Philippine veterans are not 
eligible for veterans' benefits unless a U.S. service 
department certifies their service.  Soria, 118 F.3d at 749; 
see 38 C.F.R. § 3.9(a), (d).  In the present case, a U.S. 
service department concluded that the appellant did not have 
service under the United States Armed Forces, and in the 
absence of such certification, there is no legal basis for 
entitlement to VA benefits.  As such, the appeal is denied.  


ORDER

The appellant does not meet the requirements for basic 
eligibility VA benefits, and the appeal is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

